Name: Commission Regulation (EEC) No 1248/82 of 19 May 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/28 Official Journal of the European Communities 20 . 5 . 82 COMMISSION REGULATION (EEC) No 1248/82 of 19 May 1982 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations from 20 May to 30 June 1982, be as shown in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 3019/ 81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4) ; whereas, however, pursuant to Commission Regulation (EEC) No 1 242/82 (*), the levies and compensatory amounts used for calculating that reduction are to be those in force on 20 May 1982, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2 . 1980 , p . 4 . (A OJ No L 302, 23 . 10 . 1981 , p . 4. (3) OJ No L 56, 29 . 2 . 1980 , p . 22 . (4) OJ No L 241 , 13 . 9 . 1980 , p . 5 . H See page 17 of this Official Journal . BI LA G  AN HA NG  Ã A PA PT HM A  AN NE X  AN NE XE  AL LE GA TO  Bl JL AG E 20 . 5 . 82 Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs KÃ » Ã ¬Ã  Ã ·| TO O K oÃ ¹ Ã ½Ã ¿ Ã¡ ¿ ¦ Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã ½ CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr .v an he t ge m ee ns ch ap pe lij k do ua ne tar ief Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./:1 00 kg D eu ts ch la nd DM /1 00 kg Ã Ã » Ã »Ã ¬ Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 3 69 8, 23 71 4, 97 23 1, 88 5 66 6, 40 54 1, 28 59 -8 57 1 1 1 66 4 24 3, 64 56 -2 90 7 02 6, 62 1 35 8, 44 44 0, 57 10 76 6, 16 1 02 8, 42 11 3- 72 9 21 2 16 2 46 2, 91 10 6- 95 1 5 62 1, 34 1 08 6, 76 35 2, 46 8 61 2, 93 82 2, 74 90 -9 83 16 9 73 0 37 0, 33 85 -5 60 8 43 2, 00 1 63 0, 13 52 8, 69 12 91 9, 39 1 23 4, 11 13 6- 47 4 25 4 59 6 55 5, 49 12 8- 34 0 10 73 9, 85 2 03 7, 66 63 6, 43 16 14 9, 21 1 54 2, 64 17 0- 59 2 32 1 60 1 68 4, 1 1 15 2- 48 4 12 15 5, 52 2 33 0, 81 74 3, 81 18 47 2, 48 1 76 4, 56 19 5- 13 4 36 5 69 3 78 9, 17 17 9- 56 4 6 50 7, 93 1 25 6, 21 40 6, 19 9 95 5, 94 95 1, 03 10 5- 17 0 19 6 36 5 42 7, 56 98 -5 01 5 20 6, 30 1 00 4, 97 32 4, 95 7 96 4, 75 76 0, 82 84 -1 36 15 7 09 2 34 2, 05 78 -8 00 8 13 5, 00 1 57 0, 28 50 7, 74 12 44 4, 98 1 18 8, 79 13 1- 46 3 24 5 45 8 53 4, 45 12 3- 12 7 9 93 9, 65 1 88 4, 32 58 7, 55 14 93 3, 93 1 42 6, 55 15 7- 75 5 29 7 53 4 63 2, 21 14 0- 68 9 8 13 5, 00 1 57 0, 28 50 7, 74 12 44 4, 98 1 18 8, 79 13 1- 46 3 24 5 45 8 53 4, 45 12 3- 12 7 8 13 5, 00 1 57 0, 28 50 7, 74 12 44 4, 98 1 18 8, 79 13 1- 46 3 24 5 45 8 53 4, 45 12 3- 12 7 11 31 3, 06 2 16 0, 68 68 4, 05 17 12 4, 23 1 63 5, 77 18 0- 89 2 33 9 75 3 72 9, 27 16 4- 68 0 10 73 9, 85 2 03 7, 66 63 6, 43 16 14 9, 21 1 54 2, 64 17 0- 59 2 32 1 60 1 68 4, 11 15 2- 48 4 12 22 0, 14 2 33 0, 81 73 5, 90 18 47 2, 48 1 76 4, 56 19 5- 13 4 36 6 77 8 78 5,8 5 ' 17 6- 99 6 12 22 0, 14 2 33 0, 81 73 5, 90 18 47 2, 48 1 76 4, 56 19 5- 13 4 36 6 77 8 78 5, 85 17 6- 99 6 01 .0 2 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 1 02 .0 6 02 .0 6 16 .0 2 A II A II a) 1 A II a) 2 A II a) 3 A II a) 4 aa ) A II a) 4 bb ) A II b) 1 A II b) 2 A II b) 3 A II b) 4 aa ) A II b) 4 bb )1 1 A II b) 4 bb )2 2 (' A II b) 4 bb )3 3 C I a) 1 C I a) 2 B III b) 1a a) Official Journal of the European Communities () He nfÃ ¸ rse lu nd er de nn eu nd erp osi tio ne rb eti ng et af, at der fre ml Ã ¦g ges en lic ens ,d er op fyl der de be tin ge lse r,d er er fas tsa ta fd ek om pe ten te my nd igh ed er iD ee uro pÃ ¦ isk eF Ã ¦ll ess kab er (') Die Zu las sun gz ud ies er Ta rifs tell ei sta bh Ã ¤ng ig von der Vo rla ge ein er Be sch ein igu ng ,d ie den von den zus tÃ ¤n dig en Ste llen der Eu rop Ã ¢is che nG em ein sch aft en fes tee set zte nV ora uss etz un ­ ge n en ts pr ic ht . ° (') Ã  Ã ÃÃ ± Ã ³Ã  Ã ³Ã ® Ã µÃ ¹Ã  Ã Ã ·Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã Ã ¹ Ã ½Ã  Ã ±Ã Ã  Ã ·Ã ½ Ã ­Ã ¾Ã ± Ã Ã Ã ¬ Ã Ã ±Ã ¹ Ã ­Ã º Ã Ã¡ ¿ Ã  ÃÃ Ã ¿ Ã Ã º Ã ¿Ã ¼ Ã ¯Ã Ã µ Ã Ã  ÃÃ ¹Ã  Ã Ã ¿Ã Ã ¿Ã ¹Ã · Ã Ã ¹Ã º Ã ¿Ã  Ã Ã º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼Ã ­ Ã ½Ã ¿Ã Ã ºÃ ± Ã ´ Ã Ã Ã ¿ Ã Ã  ÃÃ Ã ¿ Ã ²Ã »Ã µ ÃÃ ¿Ã ¼ Ã ­Ã ½Ã ¿ Ã Ã  ÃÃ ±Ã  Ã ¬ Ã Ã  Ã ½Ã ¬ Ã Ã ¼ Ã ¿Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea di ng is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co m pe ten t au tho rit ies of the Eu ro pe an Co mm un iti es )L adm issi on dan sc ette sou s-p osi tion est sub ord onn Ã ©e Ã la prÃ © sen tati on d'u nc erti fica tdÃ © livr Ã ©d ans les con diti ons prÃ © vue sp arl esa uto ritÃ © sc om pÃ ©t ent es des Co mm una utÃ © se uro pÃ ©e nne s. () La mm issi one in que sta sot tov oce es ubo rdi nat aa lia pre sen taz ion ed iu n cer tifi cat oc onf orm em ent e a lle con diz ion is tab ilit ed alle aut ori ta com pet ent id elle Co mu nita eur ope e. (') Ind eli ng ond er dez eo nd erv erd eli ng iso nd erw orp en aan de voo rw aar de dat een cer tifi caa tw ord tv oor gel egd het we lk isa fge gev en on der de voo rw aar den en bep ali ng en vas tge ste ld doo rd e be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n. r e &gt; e No L 143/29